Title: From George Washington to William Peacey, 16 November 1786
From: Washington, George
To: Peacey, William



Sir,
Mount Vernon Novr 16th 1786

Enclosed, I give you the trouble of receiving the Copy of a letter I had the honor of writing to you in behalf of Mr James Bloxham. Since the date of it he has agreed to remain another year with me, and has written (as he informs me) in decided terms for his Wife & family to come to him, & bring with them the seeds & Implements which are enumerated in the enclosed Letters.
As Vessels from Bristol (though the nearest shipping port to her) do not often come to this River, or to any convenient place of debarkation, it would be better I conceive for her, to resolve on a Passage from London alone—And if you, Sir, in her behalf, would open a Corrispondence with either Messrs Forrest & Stoddard, or with Wakelin Welch Esqr. of that City (to the last of whom I have written on the subject) I am persuaded a passage could be obtained, & the time fixed for her to be there. Mr Bloxham places so much confidence in your friendship for him, & patronage of his family, that I have no scruple in suggesting

these ideas to you, though it is a liberty I should not have taken under any other Circumstances.
If his wife brings seeds it cannot be too strongly impressed upon her, to keep them out of the Ship’s hold, for they will certainly heat & spoil if put there. Mr Bloxham informs me that there is a young man of the name of Caleb Hall who is desirous of coming to this Country—I have mentioned to the old man the terms on which I would employ this Hall; I have no doubt of his finding the Country answerable to his expectations, and his coming might be very satisfactory and serviceable to Mrs Bloxham and her children on the passage, & previous to their embarkation. I have the honor to be Sir yr most obedt & Hble Servt

Go: Washington

